IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00221-CV
 
In the
Matter of the Marriage of
 
Michael
Gordon Champion
and
Camilla
De'One Champion
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court No. CD-06036960
 

MEMORANDUM  Opinion





 
            Camilla De’One Champion appealed a
decree of divorce rendered on April 3, 2007.  She now moves to dismiss her
appeal.  Tex. R. App. P.
42.1(a)(1).
            The appeal is dismissed.
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed October 10, 2007
[CV06]